Case 6:18-cv-00862-RBD-DCI Document 266 Filed 06/23/20 Page 1 of 3 PageID 9087



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 FEDERAL TRADE COMMISSION,

       Plaintiff,

 v.                                                       Case No. 6:18-cv-862-Orl-37DCI

 MOBE LTD.;
 MOBEPROCESSING.COM, INC.;
 TRANSACTION MANAGEMENT
 USA, INC.; MOBETRAINING.COM,
 INC.; 9336-0311 QUEBEC INC.; MOBE
 PRO LIMITED; MOBE INC.; MOBE
 ONLINE LTD.; MATT LLOYD
 PUBLISHING.COM PTY LTD.;
 MATTHEW LLOYD MCPHEE; and
 SUSAN ZANGHI,

       Defendants.


                                         ORDER

       Mark J. Bernet (“Receiver”) moves for payment for services rendered by himself

 (Doc. 261 (“Receiver Application”)) and authorization to pay the law firms Akerman

 LLP (Doc. 262 (“Akerman Application”)) and the Deacons (Doc. 263 (“Deacons

 Application”)) and the accounting firm Cherry Bekaert LLP (Doc. 264 (“Cherry Bekaert

 Applicaltion”)). On referral, U.S. Magistrate Judge Daniel C. Irick recommends: granting

 the Receiver Application, awarding $100,000 in fees (Doc. 265, p. 6); granting in part the

 Akerman Application, awarding $16,8150 in fees and $51.30 in costs (id. at p. 8); granting

 in part the Deacons Application, awarding $7,654 in fees and $230.69 in costs (id. at pp.

                                                -1-
Case 6:18-cv-00862-RBD-DCI Document 266 Filed 06/23/20 Page 2 of 3 PageID 9088



 8–11); and granting the Cherry Bekaert Application, awarding $33,900 in fees (id. at pp.

 11–12).

       No objections were filed, and the time for doing so has now passed. Absent

 objection, the Court reviewed the Report and Recommendation only for clear error. See

 Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D.

 Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

 Finding none, the Court adopts the Report and Recommendation (Doc. 265) in full.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              265) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Receiver’s Verified Fourth Application for Payment for Services

              Rendered (Doc. 261) is GRANTED and the Receiver is authorized payment

              of $100,000.00 in fees.

       3.     The Receiver’s Verified Fourth Application for Payment for Services

              Rendered and Reimbursement for Costs Incurred by Akerman LLP (Doc.

              262) is GRANTED IN PART AND DENIED IN PART:

              a.     The Receiver is authorized to pay Akerman LLP $16,815.00 in fees

                     and $51.30 in expenses;

              b.     In all other respects, the Akerman Application is DENIED.

       4.     The Receiver’s Verified Application for Authority to Pay Hong Kong Law

              Firm Deacons for Services Rendered and Costs Incurred (Doc. 263) is


                                                -2-
Case 6:18-cv-00862-RBD-DCI Document 266 Filed 06/23/20 Page 3 of 3 PageID 9089



            GRANTED IN PART AND DENIED IN PART:

            a.    The Receiver is authorized to pay Deacons $7,654.00 in fees and

                  $230.69 in expenses;

            b.    In all other respects, the Akerman Application is DENIED.

      5.    The Receiver’s Verified Application for Authority to Pay Accounting Firm

            Cherry Bekaert LLP for Services Rendered and Costs Incurred (Doc. 264) is

            GRANTED and the Receiver is authorized payment of $33,900.00 in fees.

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 22, 2020.




      Copies to:
      Counsel of Record
      Pro se Party




                                           -3-
